DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/09/2020, 03/04/2021, and 05/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Status of Claims
This action is in reply to the communications filed on 06/05/20210.
	Claims 1 – 20 have been examined and are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (Prong 1), and taking claim 15 as representative, claim 15 recites: 
Regarding claim 15, a computing system that, in execution, implements a management service, the computing system comprising:
one or more processors; and
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to, at least:
receive a request over a network from a user operating a client device to view a user-supplied image stored within an image data store maintained by the management service;
identify a plurality of distinct items represented within the user-supplied image; and
match at least a first distinct item of the plurality of distinct items represented within the user-supplied image to a first corresponding item of a plurality of items offered for sale by one or more sellers; and
provide a presentation of the user-supplied image over the network to the client device operated by the user, wherein the presentation of the user-supplied image includes a purchase control for the first distinct item of the plurality of distinct items represented in the user-supplied image for the user to indicate a request to purchase the first corresponding item from a seller of the one or more sellers.
These limitations recite organizing human activity, such as by performing commercial interactions [see October 2019 Update: Subject Matter Eligibility]. This is because the limitations above recite a series of steps by which a product can be identified in images and associated with sellers in order to provide purchasing opportunities to users. This represents the performance of commercial sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall see MPEP 2106.04(a)(2)(II)].
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 15 does recite additional elements, including a computing system comprising one or more processors and a memory coupled to the one or more processors. Taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 15 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 15 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 16, taken individually or as a whole the additional elements of claim 16 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 15 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
•    receiving or transmitting data over a network, (e.g. receiving item information, receiving image, presenting the first image with identification, etc.)
•    storing and retrieving information in memory (e.g. storing the item information in an item catalog data store, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claim 16 do not add anything further than when they are considered individually.

Independent claims 1 and 9, recite substantially similar limitations as claim 15. Claims 1 and 9 are rejected under substantially similar rationale as seen above for claim 15. 
Dependent claims 2 – 8, 10 – 14, 16 – 20 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 8, 10 – 14, 16 – 20 recite more complexities descriptive of the abstract idea itself, such as by describing the type of item data is collected, where the item data is stored, where the item data is obtained from, and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 8, 10 – 14, 16 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 15.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 8, 10 – 14, 16 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 15, the limitations of claims 2 – 8, 10 – 14, 16 – 20 they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 8, 10 – 14, 16 – 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 8, 10 – 14, 16 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk et al., US 20120323738 A1 (hereafter referred to as “Gokturk”) in view of Claessens  et al., US 20150178786 A1 (hereafter referred to as “Claessens”).
Regarding claim 1, Gokturk discloses a computer-implemented method of a management service for providing purchase controls for items represented within images from one or more sellers, wherein the one or more sellers are independent of the management service, comprising: receiving a request over a network from a user operating a client device to view a user-supplied image stored within an image data store maintained by the management service [see 0050 (system may operate on content items that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. Other content items include images that may be uploaded by persons.)],
identifying a plurality of distinct items represented within the user-supplied image [see 0051 (system may determine and/or use information that is descriptive or identifiable to objects shown in the images of the content items)]; 
matching a first distinct item of the plurality of distinct items represented within the user-supplied image to a first corresponding item of a plurality of items offered for sale by one or more sellers [see 0056 (system attempts to determine information about objects identified in content items before or independent of image recognition/analysis processes are performed. In one embodiment, procurement extracts text and metadata from content item. The text and metadata are forwarded to the object determinator. A text and metadata analyzer may determine an object identifier for an object contained in the content item)]; 
and providing a presentation of the user-supplied image over the network to the client device operated by the user, wherein the presentation of the user-supplied image includes a purchase control for the first distinct item for the user to indicate a request to purchase the first corresponding item from a seller of the one or more sellers [see 0266 (Information from record may be displayed as part of a result presentation to a user. The user may select the record (by selecting the corresponding panel from the presentation) and either (i) modify, filter or redo the search result, or (ii) select to view the information about the merchandise represented by the content item. In the latter case, the user may select the link to view the content item at the source or at the site of the merchant, where the product can be purchased)].
Gokturk does not explicitly disclose wherein the user-supplied image was supplied to the management service by any seller of the one or more sellers. Though, Gokturk discloses specific online merchants may sell products of a specific category, or products at a particular site to be of a particular classification when displayed under a specific tab [see 0053].
However, Claessens teaches wherein the user-supplied image was supplied to the management service by any seller of the one or more sellers [see 0016 (the ad components used to create the collage ad may consist of images (e.g., product images), for example supplied by third parties such as merchants); see also 0020, 0100];
One of ordinary skill in the art would have recognized that the known techniques described by reference in Claessens would have been applicable to the invention of Gokturk as they both share common functionality and purpose namely – in identifying objects in images for the purposes of assisting users in purchasing items. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of obtaining images of items from sellers of said items (as taught by Claessens) to the image analysis and search system disclosed by Gokturk because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Claessens to the invention of 
Further, applying the disclosed technique of Claessens to the teachings of Gokturk would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed methods allow users to obtain advertisement information that is obtained from images which were provided directly by merchants [see Claessens: 0067]. 

Regarding claim 2, the combination of Gokturk and Claessens teaches the computer-implemented method of Claim 1. Gokturk further discloses receiving, over the network from the seller, item variant information, wherein the item variant information identifies at least one of a price for the first distinct item, a size of the first distinct item, or a color of the first distinct item [see 0265 (Source information may also be included in relatively unanalyzed or unmodified form. This information may carry or include the brand, the classification (as identified at the source), the price, an original product description, a merchant link and/or one or more product reviews); see also 0193]. 

Regarding claim 3, the combination of Gokturk and Claessens teaches the computer-implemented method of Claim 1. Gokturk further discloses wherein the purchase control is further configured to indicate seller information identifying the seller of the first corresponding item [see 0265 (Source information may also be included in relatively unanalyzed or unmodified form. This information may carry or include the brand, the classification (as identified at the source), the price, an original product description, a merchant link and/or one or more product reviews.)]. 

Regarding claim 4, the combination of Gokturk and Claessens teaches the computer-implemented method of Claim 1. Gokturk teaches the idea of and wherein the presentation of the user-supplied image further includes a purchase control for the second distinct item for the user to indicate a request to purchase the second corresponding item from the second seller [see 0266 (the user may select the link to view the content item at the source or at the site of the merchant, where the product can be purchased) 
Gokturk does not explicitly disclose further comprising: matching a second distinct item of the plurality of distinct items represented within the user-supplied image to a second corresponding item of the plurality of items offered for sale by a second seller of the one or more sellers; However, Claessens further teaches matching a second distinct item of the plurality of distinct items represented within the user-supplied image to a second corresponding item of the plurality of items offered for sale by a second seller of the one or more sellers [see 0020 (Embodiments described herein include systems and methods for matching the detected textual data and visual data, such as the detected concepts, objects and object classes, from query images to pre-defined databases with objects, including objects that are items of commerce or merchandise. Such objects may be product images and related data (e.g., text data and image data), as provided by third parties, such as advertisers and/or merchants, or any other type of images, owned or externally procured.)]; 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 5, the combination of Gokturk and Claessens teaches the computer-implemented method of Claim 4. Gokturk does not explicitly disclose wherein identifying the plurality of distinct items represented within the user-supplied image comprises conducting an image processing algorithm to identify the plurality of distinct items represented within the user-supplied image. However, Claessens teaches wherein identifying the plurality of distinct items represented within the user-supplied image comprises conducting an image processing algorithm to identify the plurality of distinct items represented within the user-supplied image [see 0092 (the information about the image 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 6, the combination of Gokturk and Claessens teaches the computer-implemented method of Claim 5. Gokturk further discloses maintaining an item catalog data store that stores the plurality of items offered for sale by the one or more sellers, wherein maintaining the item catalog data store includes maintaining a corresponding image of each of the plurality of items offered for sale by the one or more sellers [see 0175 (The index data may be generated as a result of the performance of the content analysis system. System may include a record data store that holds records that include content items analyzed by the content analysis system. Procurement may retrieve and populate records with record data); see also 0177 (content items may be in the form of web content which contain images, text and metadata)]; 
maintaining a mappings data store, the mappings data store storing mappings between items represented in user-supplied images to corresponding items of the plurality of items offered for sale by the one or more sellers [see 0199 (data and information resulting from the analysis of the content item is recorded. The information is recorded in a data structure to enable subsequent searching, through use of queries that can contain one or both of text or image values or signatures. In one embodiment, the data and information is recorded in an index that correlates to a data store where the content items are stored in records (e.g. mapping))]; 
and storing the matching of the first distinct item within the user-supplied image to the first corresponding item of the plurality of items and the matching of the second distinct item within the user-supplied image to the second corresponding item of the plurality of items as mappings in the mapping data store [see 0199 – 0200 (data and information resulting from the analysis of the content item is  the data and information is recorded in an index that correlates to a data store where the content items are stored in records)]. 

Regarding claim 7, the combination of Gokturk and Claessens teaches the computer-implemented method of Claim 1. Gokturk further discloses wherein matching the first distinct item of the plurality of distinct items represented within the user-supplied image to the first corresponding item comprises: determining a feature vector for the first distinct item of the plurality of distinct items represented within the user-supplied image [see 0181 (the features are indexed using other structures, such as spill trees, ball trees, vector quantization (based trees))]; 
and matching the feature vector of the first distinct item to a feature vector of the first corresponding item [see 0182 (in the case wherein image searching is performed using signatures (e.g. vectors) that represent images, a cascade search is progressive, with a first pass through the index using a shortened (e.g. truncated or abbreviated) version of a signature that forms some or all of the search criteria. A subsequent signature may use a longer or more complete version of the signature, and then compared against the results identified from the first pass through. Still further, the signature and the remainder of the search criteria may be progressively expanded to match the original query. With each expansion, the signature may be searched against a portion of the index that was identified from the previous search, using the previously expanded signature/search criteria)]. 

Regarding claim 8, the combination of Gokturk and Claessens teaches the computer-implemented method of Claim 1. Gokturk further discloses further comprising: maintaining an item catalog data store that stores the plurality of items offered for sale by the one or more sellers, wherein maintaining the item catalog data store includes maintaining a source information locator for each of the plurality of items offered for sale by the one or more sellers, the source information locator indicative of a source of the item from the one or more sellers [see 0193 (content items are identified for use in aggregating searchable data. The content items may include images, text and metadata. One or more embodiments provide for the use of web content. Still further, one or more embodiments provide for the use of web content that corresponds to merchandise for sale, such as provided at numerous e-commerce site. Such content items may be stored as records and include images of an item for sale, as well as descriptive text and metadata associated with the file that is indicative or a classification and source for the content item)]; 
and wherein matching the first distinct item of the plurality of distinct items represented within the user-supplied image to the first corresponding item of the plurality of items offered for sale by the seller of the one or more sellers comprises matching the source information locator of the first distinct item to the source information locator of the first corresponding item of the plurality of items [see 0216 (the user may specify the processed image input, or control features for color and text input. As another example, the user may select a panel image (processed image input) and a color input to specify a desired object image and color. The query generator may be used to generate a query for different index sources. Different components of the search module may use generated queries to perform comparisons and matchings of values in the index(es))]. 

Regarding claim 9, claim 9 recites a non-transitory computer-readable storage medium comprising substantially similar limitations as claim 1. Claim 9 is rejected under substantially similar rationale as claim 1 above. 

Regarding claim 10, claim 10 recites a non-transitory computer-readable storage medium comprising substantially similar limitations as claim 4. Claim 10 is rejected under substantially similar rationale as claim 4 above. 

Regarding claim 11, the combination of Gokturk and Claessens teaches the non-transitory computer-readable storage medium of Claim 10. Gokturk further discloses wherein identifying the plurality of distinct items represented within the user-supplied image comprises conducting an image processing algorithm to identify the plurality of distinct items represented within the user-supplied image [see 0068 (under one usage or embodiment, text and metadata may be analyzed by the text analysis component to determine object identifier in the form of a general category of the object carried in the content item. This may be performed even before segmentation is initiated, or alternatively after some or all of the image processing steps are performed, in order to generate a label or classification for objects in the images of the content items)].

Regarding claim 12, claim 12 recites a non-transitory computer-readable storage medium comprising substantially similar limitations as claim 6. Claim 12 is rejected under substantially similar rationale as claim 6 above. 

Regarding claim 13, the combination of Gokturk and Claessens teaches the non-transitory computer-readable storage medium of Claim 12. Gokturk further discloses wherein in matching the first distinct item of the plurality of distinct items represented within the user-supplied image to the first corresponding item, the instructions further cause the processor to at least: determine a feature vector for the first distinct item of the plurality of distinct items represented within the user-supplied image [see 0065 (Analysis data generator may include components (vector generator and text translator) for Quantifiable data may take the form of vectors, for example, which carry values that identify or are descriptive of various features. The vector generator may use detected features represented by feature data to generate a vector representation of a set of features for a particular object item. The vector representation may comprise one or more signatures, which may be generated for a particular segmented image. One segmented image may have multiple signatures, for one or more local features and/or global features, or alternatively one signature that is representative of the one or more local and/or global features. The signature(s) of a particular image object may identify the given object (or a portion of an object) either uniquely or by a set of class-specific characteristics)];
and match the feature vector of the first distinct item to a feature vector of the first corresponding item  [see 0064 (a search process may seek to match an overall appearance of an object to a specific feature that is provided in the search input. In the local case, a search process may seek a match of an object that has similar characteristics in a selected or specific area)]. 

Regarding claim 14, the combination of Gokturk and Claessens teaches the non-transitory computer-readable storage medium of Claim 9. Gokturk further discloses wherein the instructions, when executed by the processor, further cause the processor to at least: maintain an item catalog data store that stores the plurality of items offered for sale by the one or more sellers, wherein maintaining the item catalog data store includes maintaining a source information locator of each the plurality of items offered for sale by the one or more sellers, the source information locator indicative of a source of the item from the seller [see 0175 – 0176 (the system may include an index which stores index data generated from the analysis of images and content item. The index data may be generated as a result of the performance of the content analysis system. System may include a record data store that holds records that include content items analyzed by the content analysis system; in an e-commerce and the source of where the item may be purchased)];
and wherein matching the first distinct item of the plurality of distinct items represented within the user-supplied image to the first corresponding item of the plurality of items offered for sale by the seller of the one or more sellers comprises matching the source information locator of the first distinct item to the source information locator of the first corresponding item of the plurality of items [see 0216 (The query generator may be used to generate a query for different index sources. Different components of the search module may use generated queries to perform comparisons and matchings of values in the index(es)); see also 0176 (the procure retrieves record information about the content item  that can be used to categorize or search by classification. For example, in an e-commerce application, the record data may correspond to the price of the item for sale, the brand or manufacturer of the item, and the source of where the item may be purchased)].

Regarding claim 15, claim 15 recites a computing system comprising substantially similar limitations as seen above in dependent claim 9. Claim 15 is rejected under substantially similar rationale as seen in claim 9. 

Regarding claim 16, claim 16 recites a computing system comprising substantially similar limitations as seen above in dependent claim 10. Claim 16 is rejected under substantially similar rationale as seen in claim 10.

Regarding claim 17, claim 17 recites a computing system comprising substantially similar limitations as seen above in dependent claim 11. Claim 17 is rejected under substantially similar rationale as seen in claim 11. 

Regarding claim 18, claim 18 recites a computing system comprising substantially similar limitations as seen above in dependent claim 12. Claim 18 is rejected under substantially similar rationale as seen in claim 12. 

Regarding claim 19, claim 19 recites a computing system comprising substantially similar limitations as seen above in dependent claim 13. Claim 19 is rejected under substantially similar rationale as seen in claim 13. 

Regarding claim 20, claim 20 recites a computing system comprising substantially similar limitations as seen above in dependent claim 14. Claim 20 is rejected under substantially similar rationale as seen in claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625